Name: Commission Implementing Regulation (EU) NoÃ 701/2011 of 20Ã July 2011 correcting Regulation (EU) NoÃ 1004/2010 operating deductions from certain quotas for 2010 on account of overfishing in the previous year
 Type: Implementing Regulation
 Subject Matter: international law;  fisheries;  economic geography
 Date Published: nan

 21.7.2011 EN Official Journal of the European Union L 190/26 COMMISSION IMPLEMENTING REGULATION (EU) No 701/2011 of 20 July 2011 correcting Regulation (EU) No 1004/2010 operating deductions from certain quotas for 2010 on account of overfishing in the previous year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1) thereof, Whereas: (1) In the Annex to Commission Regulation (EU) No 1004/2010 (2): two lines should be corrected, because landings made by Estonia vessels in Spain and Denmark were misreported. (2) Regulation (EU) No 1004/2010 should therefore be corrected accordingly. (3) It is necessary for those corrections to take effect from the date of entry into force of Regulation (EU) No 1004/2010 in so far as they are advantageous to individuals concerned. (4) The corrections should take effect from the date of entry into force of this Regulation in so far as they impose burdens on the individuals concerned, HAS ADOPTED THIS REGULATION: Article 1 The table in the Annex to Regulation (EU) No 1004/2010 is amended as follows: (1) the seventh line is replaced by the following: EST RED N3M Redfish OPANO 3M y 1 540,00 0,0 1 540,00 0,0 1 642,76 1 642,76 106,7 %  102,7 1 571,00 1 468 (2) the eight line: EST SPR 03A. Sprat IIIa y 0,00 0,0 0,00 0,0 0,00 0,00 0,0 % 0,00 0,00  150,00 150 is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 291, 9.11.2010, p. 31.